--------------------------------------------------------------------------------

Exhibit 10.7.8
AMENDED AND RESTATED EMPLOYMENT AGREEMENT


        This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is
made and entered into as of September 25, 2007 by and between NewAlliance Bank,
a Connecticut savings bank (the “Bank”), and Donald T. Chaffee (the
“Executive”).
 
W I T N E S S E T H :


        WHEREAS, the Executive is currently employed as the Executive Vice
President and Chief Credit Officer of the Bank pursuant to an employment
agreement between the Bank and the Executive originally entered into as of April
1, 2004 and amended and restated effective January 3, 2006 (the “Employment
Agreement”);


        WHEREAS, the Bank desires to amend and restate the Employment Agreement
in order to make changes to comply with Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), as well as certain other changes;


        WHEREAS, NewAlliance Bancshares, Inc., a business corporation organized
under the laws of the State of Delaware and the holding company of the Bank (the
“Company”), and the Bank desire to ensure that the Company and the Bank are
assured of the continued availability of the Executive’s services as provided in
this Agreement, with the Bank also referred to herein as the “Employer”; and


        WHEREAS, the Executive is willing to serve the Company and the Bank on
the terms and conditions hereinafter set forth;


        NOW, THEREFORE, in consideration of the premises and the mutual
covenants and conditions hereinafter set forth, the Employer and the Executive
hereby agree as follows:


SECTION 1.                                EFFECTIVE DATE; EMPLOYMENT.


        This Agreement shall be effective on the date first written above (the
“Effective Date”), provided that all changes intended to comply with Section
409A of the Code, including without limitation changes to Sections 9, 10 and 11
of the Agreement, shall be retroactively effective to January 1, 2005; and
provided further that no retroactive change shall affect the compensation or
benefits previously paid to the Executive. The Bank agrees to employ the
Executive, and the Executive hereby agrees to such employment, during the period
and upon the terms and conditions set forth in this Agreement.


--------------------------------------------------------------------------------


SECTION 2.                                EMPLOYMENT PERIOD.


        (a) The terms and conditions of this Agreement shall be and remain in
effect during  the period of two years beginning on April 1, 2007 (the
“Commencement Date”) and ending on the second  anniversary of the Commencement
Date (the “Initial Term”), plus such extensions, if any, as are provided
pursuant to Section 2(b) hereof (the “Employment Period”).


        (b) Except as provided in Section 2(c), prior to the first annual
anniversary of the Commencement Date and each annual anniversary thereafter, the
Board of Directors of the Employer shall consider and review (after taking into
account all relevant factors, including the Executive’s performance and any
recommendation of the Chief Executive Officer) a one-year extension of the term
of this Agreement, and the term shall continue to extend each year (beginning
with the first annual anniversary date) if the Board of Directors so approve
such extension unless the Executive gives written notice to the Employer of the
Executive’s election not to extend the term, with such notice to be given not
less than ninety (90) days prior to any such anniversary date.  If the Board of
Directors elects not to extend the term, it shall give written notice of such
decision to the Executive not less than ninety (90) days prior to any such
anniversary date. If the Executive does not receive such notice, the Executive
may, by written notice given at any time during the ninety (90) days prior to
the relevant anniversary date, request from the Board of Directors written
confirmation that the term has been extended and, if such confirmation is not
received by the Executive within thirty (30) days after the request therefor is
made, the Executive may treat the term as having not been extended. Upon
termination of the Executive’s employment with the Employer for any reason
whatsoever, any annual extensions provided pursuant to this Section 2(b), if not
theretofore discontinued, shall automatically cease. In addition, no annual
renewals shall extend beyond the Executive’s 65th birthday, and in no event
shall the Employment Period extend beyond the Executive’s 65th birthday.


        (c) Nothing in this Agreement shall be deemed to prohibit the Employer
at any time from terminating the Executive’s employment during the Employment
Period with or without notice for any reason, provided, however, that the
relative rights and obligations of the Employer and the Executive in the event
of any such termination, including any requirements with respect to prior notice
of such termination, shall be determined under this Agreement.


SECTION 3.                                DUTIES.


        Throughout the Employment Period, the Executive shall serve as Executive
Vice President and Chief Credit Officer of the Bank, having such power,
authority and responsibility and performing such duties as are prescribed by or
under the Bylaws of the Bank and as are customarily associated with such
position or, irrespective of the office, title or other designation, if any, a
position with responsibilities and powers substantially identical to such
position with the Bank.  During the Initial Term (and thereafter in the
discretion of the Chief Executive Officer), the Executive shall report directly
to the Chief Executive Officer of the Bank. The Executive shall devote  his full
business time, attention, skills and efforts (other than during weekends,
holidays, vacation periods, and periods of illness or leaves of absence and
other than as permitted or contemplated by Section 7 hereof) to the business and
affairs of the Employer and shall use  his best efforts to advance the interests
of the Employer.

2

--------------------------------------------------------------------------------


SECTION 4.                                CASH AND OTHER COMPENSATION.


        (a) In consideration for the services to be rendered by the Executive
hereunder, the Bank shall pay to him a salary of two hundred sixty five thousand
dollars ($265,000) annually (“Base Salary”) as of the date of restatement of
this Agreement.  The Executive’s Base Salary shall be payable in approximately
equal installments in accordance with the Bank’s customary payroll practices for
senior officers.  Base Salary shall include any amounts of compensation deferred
by the Executive under any tax-qualified retirement or welfare benefit plan or
any other deferred compensation arrangement.  The Compensation Committee of the
Board of Directors of the Bank (the “Bank Board”) shall review the Executive’s
annual rate of salary at such times during the Employment Period as it deems
appropriate, but not less frequently than once every twelve months, and may, in
its discretion, approve an increase therein.  Such review of Executive’s Base
Salary shall take into account not only the Executive’s performance as well as
the Employer’s performance since the date of the last review conducted pursuant
to this Section 4(a) but also shall take into consideration the salaries of
similar situated officers at comparably situated financial institutions as
determined by the Compensation Committee thereof as well as any recommendation
of the Chief Executive Officer.  In addition to salary, the Executive may
receive other cash compensation from the Employer for services hereunder at such
times, in such amounts and on such terms and conditions as the Bank Board may
determine from time to time. Any increase in the Executive’s annual salary shall
become the Base Salary of the Executive for purposes hereof.  The Executive’s
Base Salary as in effect from time to time cannot be decreased by the Employer
without the Executive’s express prior written consent.


        (b) The Executive shall be entitled to participate in an equitable
manner with all other executive officers of the Employer in discretionary
bonuses to executive officers as authorized by the Bank Board.  No other
compensation provided for in this Agreement shall be deemed a substitute for the
Executive’s right to participate in such bonuses when and as declared by the
Bank Board.  In connection with the foregoing, under the terms of the Bank’s
Executive Short Term Incentive Plan (the “ESTIP”), annual cash bonuses can be
awarded to the Executive in an amount equal to up to 200% of the Executive’s
Base Salary as in effect at the start of the ESTIP’s plan year to which the
bonus relates.  The Compensation Committee of the Bank Board shall make an
annual determination of the exact percentage of Base Salary to be used with
respect to the possible bonus, if any, to be paid to the Executive for the
relevant plan year and shall notify the Executive by the end of January of the
ESTIP’s plan year to which such percentage shall be applicable, commencing
January 2005.


SECTION 5.                                EMPLOYEE BENEFIT PLANS AND PROGRAMS.


        (a) During the Employment Period, the Executive shall be treated as an
employee of the Bank and shall be entitled to participate in and receive
benefits under any and all qualified or non-qualified retirement, pension,
savings or profit-sharing plans covering employees of the Bank (including but
not limited to the Company’s Employee Stock Ownership Plan (the “ESOP”),
the  Bank’s defined benefit Pension Plan, the Bank’s 401(k) Profit Sharing Plan,
the Bank’s Supplemental Executive Retirement Plan and the Bank’s 2004
Supplemental
3

--------------------------------------------------------------------------------


Executive Retirement Plan and any other similar plans that may be adopted in the
future), any and all group life, health (including hospitalization, medical and
major medical), dental, accident and long-term disability insurance plans, and
any other employee benefit and compensation plans (including, but not limited
to, the ESTIP and any incentive compensation plans or program or any stock
benefit plans) as may from time to time be maintained by, or cover employees of,
the Bank, in accordance with the terms and conditions of such employee benefit
plans and programs and compensation plans and programs and consistent with the
Bank’s customary practices.  Nothing paid to the Executive under any such plan
or program will be deemed to be in lieu of other compensation to which the
Executive is entitled under this Agreement.


        (b)  During the Employment Period, the Bank shall provide the Executive
with an expense allowance (“Expense Allowance”) payable monthly equal to $500
per month to pay for the costs of an automobile.  Such Expense Allowance shall
take into account the federal and state income tax effect on the Executive of
receipt of such allowance.   In the event that with respect to a given calendar
year occurring during the term of this Agreement, the Executive believes that he
drove during such year Business Miles (as hereinafter defined) in excess of the
Covered Business Miles (as hereinafter defined) in connection with the business
of the Bank and wishes to seek reimbursement as provided herein for such excess,
within 40 days after the end of such calendar year, the Executive shall provide
information to the Bank (as well as any additional information as the Bank may
reasonably request in order to review the Executive’s claim) with respect to the
number of miles driven in the such calendar year in connection with the business
of the Bank (“Business Miles”).  In the event the number of Business Miles
driven during such calendar year is determined by the Bank to be more than 3,600
(“Covered Business Miles”), the Bank will provide the Executive an additional
reimbursement for the Business Miles in excess of the Covered Business Miles at
a rate  equal to the standard mileage rate as published by the Internal Revenue
Service for the period in which the excess Business Miles were incurred
(“Reimbursement Rate”), with such reimbursement to be provided no later than
March 15 of the year immediately following the year in which the excess Business
Miles were incurred. The Expense Allowance, the Covered Business Miles and the
Reimbursement Rate shall be reviewed annually by the Compensation Committee of
the Bank Board and, if increased, shall be reflected in an addendum
hereto.  Notwithstanding the foregoing, nothing herein shall be deemed to impose
upon the Bank or obviate the Executive’s obligation, legal or otherwise, to
maintain liability insurance with respect to the Executive’s personal use of an
automobile.


        (c) The Bank shall provide and pay for a parking space for Executive in
the Bank’s main office parking garage or, if such space shall become unavailable
due to tenant commitments or otherwise, in an alternative convenient closed
parking garage.


        (d) The Executive shall be entitled to paid holidays and paid vacations
consistent with the Bank’s policy for executive officers.

4

--------------------------------------------------------------------------------


        (e) The Bank shall provide during the term of this Agreement, subject to
the limitations set forth herein, for the Executive to receive, at the
Employer’s expense, the services of a tax professional and a personal financial
planning professional (which may be the same person or entity for both services)
(the “Tax Service Professional”) selected by the Employer and reasonably
satisfactory to the Executive.  Subject to the limitations set forth herein, if
the Employer does not specify a Tax Services Professional reasonably acceptable
to the Executive, the Executive will be entitled to use the services of a Tax
Services Professional of his choosing and seek reimbursement by the Employer for
the reasonable cost of such Tax Service Professional actually incurred by the
Executive.  The services to be provided shall include (i) the preparation of all
required federal, state and local personal income tax returns, (ii) advice with
respect to federal, state and local income tax treatment of cash and other forms
of compensation paid to the Executive by the Employer and (iii) investment and
retirement counseling and estate planning.  Notwithstanding the foregoing, the
annual cost to the Employer of providing the services to the Executive of such
Tax Service Professional, whether such Tax Service Professional is selected by
the Employer or the Executive, shall not exceed $2,000 (the “Annual Cost”),
prior to any adjustment for income tax effects of reimbursement for such
expense.  Reimbursement of the Executive for the Annual Cost shall take into
account the federal and state income tax effect on the Executive of receipt of
such Annual Cost, and such reimbursement shall be paid promptly by the Employer
and in any event no later than March 15 of the year immediately following the
year in which the Annual Cost was incurred. The Annual Cost shall be reviewed
annually by the Compensation Committee of the Bank Board and, if increased,
shall be reflected in an addendum hereto.


SECTION 6.                                INDEMNIFICATION AND INSURANCE.


        (a) During the Employment Period and for a period of six years
thereafter, the Employer shall cause the Executive to be covered by and named as
an insured under any policy or contract of insurance obtained by it to insure
its directors and officers against personal liability for acts or omissions in
connection with service as an officer or director of the Employer or service in
other capacities at the request of the Employer.  The coverage provided to the
Executive pursuant to this Section 6 shall be of the same scope and on the same
terms and conditions as the coverage (if any) provided to other officers or
directors of the Employer or any successors.


        (b) To the maximum extent permitted under applicable law, the Employer
shall indemnify the Executive against and hold the Executive harmless from any
costs, liabilities, losses and exposures that may be incurred by the Executive
in  his capacity as a director or officer of the Employer or any subsidiary or
affiliate.


SECTION 7.                                OUTSIDE ACTIVITIES.


        The Executive may (a) serve as a member of the boards of directors of
such business, community and charitable organizations as the Executive may
disclose to and as may be approved by the Employer (which approval shall not be
unreasonably withheld), and (b) perform duties as a trustee or personal
representative or in any other fiduciary capacity, provided that in each case
such service shall not materially interfere with the performance of the
Executive’s duties under this Agreement or present any conflict of
interest.  The Executive may also engage in personal business and investment
activities which do not materially interfere with the performance of the
Executive’s duties hereunder, provided that such
5

--------------------------------------------------------------------------------


activities are not prohibited under any code of conduct or investment or
securities trading policy established by the Employer and generally applicable
to all similarly situated executives. If the Executive is discharged or
suspended, or is subject to any regulatory prohibition or restriction with
respect to participation in the affairs of the Bank, the Executive shall not
directly or indirectly provide services to or participate in the affairs of the
Bank in a manner inconsistent with the terms of such discharge or suspension or
any applicable regulatory order.


SECTION 8.                                WORKING FACILITIES AND EXPENSES.


        It is understood by the parties that the Executive’s principal place of
employment shall be at the Bank’s principal executive office located in New
Haven, Connecticut, or at such other Bank Board approved location within 50
miles of the address of such principal executive office, or at such other
location as the Employer and the Executive may mutually agree upon.  The
Employer shall provide the Executive at his principal place of employment with a
private office, secretarial services and other support services and facilities
suitable to his position with the Employer and necessary or appropriate in
connection with the performance of his assigned duties under this
Agreement.  The Employer shall reimburse the Executive for his ordinary and
necessary business expenses attributable to the Employer’s business, including,
without limitation, the Executive’s travel and entertainment expenses incurred
in connection with the performance of his duties for the Employer under this
Agreement, in each case upon presentation to the Employer of an itemized account
of such expenses in such form as the Employer may reasonably require, and such
reimbursement shall be paid promptly by the Employer and in any event no later
than March 15 of the year immediately following the year in which the expenses
were incurred.


SECTION 9.                                TERMINATION OF EMPLOYMENT WITH
BENEFITS.


        (a) Subject to Sections 9(b) and 9(c), the Executive shall be entitled
to the benefits described in Section 9(b) in the event that:


    (i) his employment with the Bank terminates during the Employment Period as
a result of the Executive’s termination for Good Reason (as defined in Section
9(a)(i)(A) and (B) of this Agreement), which shall mean a termination based on
the following:


        (A) any material breach of this Agreement by the Employer, including
without limitation any of the following: (1) a material diminution in the
Executive’s base compensation, (2) a material diminution in the Executive’s
authority, duties or responsibilities as prescribed in Section 3, or (3) a
material diminution in the authority, duties or responsibilities of the officer
to whom the Executive is required to report, or


        (B) any material change in the geographic location at which the
Executive must perform his services under this Agreement;

6

--------------------------------------------------------------------------------


provided, however, that prior to any termination of employment for Good Reason,
the Executive must first provide written notice to the Employer within ninety
(90) days of the initial existence of the condition, describing the existence of
such condition, and the Employer shall thereafter have the right to remedy the
condition within thirty (30) days of the date the Employer received the written
notice from the Executive.  If the Employer remedies the condition within such
thirty (30) day cure period, then no Good Reason shall be deemed to exist with
respect to such condition.  If the Employer does not remedy the condition within
such thirty (30) day cure period, then the Executive may deliver a notice of
termination for Good Reason at any time within sixty (60) days following the
expiration of such cure period; or


    (ii) the Executive’s employment with the Employer is terminated by the Bank
during the Employment Period for any reason other than for “cause,” death or
ADisability,” as provided in Section 10(a).


        (b) Subject to Section 9(c), and provided that no Change in Control (as
defined in Section 11(a) hereof) has occurred, the Employer shall pay and
provide to the Executive (or, in the event of his subsequent death, to his
estate) the following severance benefits for the period beginning on the date
that his employment terminates and ending on either (i) the last day of the
Employment Period or (ii) 24 months subsequent to the date of termination,
whichever period is greater (the “Severance Benefits Period”):


    (i) his earned but unpaid Base Salary (including, without limitation, all
items which constitute wages under applicable law and the payment of which is
not otherwise provided for in this Section 9(b)) as of the date of the
termination of his employment, with such payment to be made at the time and in
the manner prescribed by law applicable to the payment of wages but in no event
later than 30 days after termination of employment;


    (ii) the benefits, if any, to which he is entitled under the employee
benefit plans and programs and compensation plans and programs maintained for
the benefit of the Bank’s officers and employees (such benefits not to include
the expense allowance provided by Section 5(b)) through the date of the
termination of his employment;


    (iii) continued group life, health, dental and accident insurance benefits,
in addition to that provided pursuant to Section 9(b)(ii), and after taking into
account the coverage provided by any subsequent employer, if and to the extent
necessary to provide for the Executive, for the Severance Benefits Period,
coverage equivalent to the coverage to which he would have been entitled under
such plans if he had continued to be employed during such period; provided that
any insurance premiums payable by the Employer or any successors pursuant to
this Section 9(b)(iii) shall be payable at such times and in such amounts as if
the Executive was still an employee of the Employer, subject to any increases in
such amounts imposed by the insurance company or COBRA, and the amount of
insurance premiums required to be paid by the Employer in any taxable year shall
not affect the amount of insurance premiums required to be paid by the Employer
in any other taxable year;

7

--------------------------------------------------------------------------------


    (iv) a lump sum cash amount equal to the projected cost to the Employer of
providing group long-term disability insurance benefits to the Executive for the
Severance Benefits Period, with the projected cost to the Employer to be based
on the costs incurred as of the date of termination as determined on an
annualized basis;


    (v) a lump sum cash amount, payable within 30 days following termination of
employment, equal to the present value of (A) the Executive’s Annual
Compensation (as hereinafter defined) multiplied by (B) a fraction which
is  either (1) the number of days left in the Employment Period if Executive had
not been terminated or (2) 730, whichever is greater, divided by 365, using a
discount rate equal to the short-term applicable federal rate (determined under
Section 1274(d) of the Code) as published by the Internal Revenue Service (the
“IRS”) for the month in which the termination of employment occurs, compounded
monthly;


    (vi) a lump sum cash amount equal to the present value, determined by using
a discount rate equal to the short-term applicable federal rate (determined
under Section 1274(d) of the Code) as published by the IRS for the month in
which the termination of employment occurs, of the pro rata portion of any
target bonus awarded to the Executive under the Bank’s Executive Incentive Plan
(the “EIP”) (or such other short-term incentive compensation plan(s) that the
Employer may adopt subsequent to the date hereof as a replacement therefor)
which relates to the calendar year in which such termination occurs; provided
that such pro rata portion will be calculated by multiplying the amount of the
target bonus by a fraction the numerator of which is the number of days elapsed
in the calendar year as of the date of termination and the denominator is 365;
provided, further, that such pro rated target bonus shall be paid within 30 days
following termination of employment;


    (vii) a lump sum cash amount, payable within 30 days following termination
of employment, equal to the present value, determined by using a discount rate
equal to the short-term applicable federal rate (determined under Section
1274(d) of the Code) as published by the IRS for the month in which the
termination of employment occurs, of the excess, if any, of:


        (A) the value of the aggregate benefits to which he would be entitled
under any and all qualified defined benefit pension plans and non-qualified
plans related thereto maintained by, or covering employees of, the Bank if he
were 100% vested thereunder and had continued to be employed during the
Severance Benefits Period at the highest annual rate of Base Salary achieved
during the Employment Period; over


        (B) the value of the benefits to which he is actually entitled under
such defined benefit pension plans as of the date on which his employment
terminates; such present values to be determined using the mortality tables
prescribed under Section 415(b)(2)(E)(v) of the Code; and

8

--------------------------------------------------------------------------------


    (viii) a lump sum cash amount, payable within 30 days following termination
of employment, equal to the present value, determined by using a discount rate
equal to the short-term applicable federal rate (determined under Section
1274(d) of the Code) as published by the IRS for the month in which the
termination of employment occurs, of the additional employer contributions to
which he would have been entitled under any and all qualified defined
contribution plans and non-qualified plans related thereto maintained by, or
covering employees of, the Bank as if he were 100% vested thereunder and had
continued to be employed during the Severance Benefits Period at the highest
annual rate of Base Salary achieved during the Employment Period and making the
maximum amount of employee contributions, if any, required or permitted under
such plan or plans, provided that no payments shall be made pursuant to this
subsection (viii) with respect to the Company’s ESOP if the ESOP  is terminated
effective as of a date within one year of the date of the termination of the
Executive’s employment, with the Executive to reimburse the Employer for any
such payments previously made within 30 days of the Executive’s receipt of a
request for reimbursement from the Employer.


        The Executive’s “Annual Compensation” for purposes of this Agreement
shall be deemed to mean the sum of (i) the Executive’s Base Salary in effect as
of the date of termination of his employment and (ii) the greater of (A) the
average of the cash incentive compensation earned by the Executive from the
Employer or any subsidiary or affiliate thereof during the three calendar years
immediately preceding the calendar year in which the date of termination occurs
or (B) the amount of the Executive’s target bonus under the EIP (or such other
short-term incentive compensation plan(s) that the Employer may adopt subsequent
to the date hereof as a replacement therefor) for the calendar year in which the
termination occurs; provided, however, for purposes of clause (ii) bonuses
earned under the Bank’s Performance Unit Plan will not be included in cash
incentive compensation for purposes of determining average cash incentive
compensation (or with respect to Section 11(b), the highest level of cash
incentive compensation).


        The Employer and the Executive further agree that the Employer may
condition the payments and benefits (if any) due under Sections 9(b)(iii), (iv),
(v), (vi), (vii) and (viii) on the receipt of the Executive’s resignation from
any and all positions which he holds as an officer, director or committee member
with respect to the Employer or any of its subsidiaries or affiliates and to the
execution of a general release by the Executive.


        (c) The Executive shall not be required to mitigate the amount of any
benefits provided pursuant to the provisions of Section 9(b) by seeking other
employment or otherwise. However, if the Executive becomes or is employed by
another employer subsequent to the first year following termination, any
compensation received by the Executive subsequent to the first year following
termination through the end of the Severance Benefits Period shall be offset
dollar for dollar against the Employer’s obligations set forth in Section 9(b)
except with respect to Section 9(b)(iii) with the Executive to reimburse the
Employer the amount of the offset with respect to amounts previously paid by the
Employer within 30 days
9

--------------------------------------------------------------------------------


of the Executive’s receipt of a request for reimbursement from the Employer. In
addition, if the Executive becomes employed by another entity subsequent to
termination hereunder, and under the terms of such employment is entitled to
benefits substantially similar to those provided in Section 9(b)(iii), the
Employer will not be required to continue provision of the benefits set forth in
said Section 9(b)(iii) for the remainder of the Severance Benefits Period.


SECTION 10.                                TERMINATION WITHOUT ADDITIONAL
EMPLOYER LIABILITY.


        (a) In the event that the Executive’s employment with the Employer shall
terminate during the Employment Period on account of:


    (i) the discharge of the Executive for “cause,” which, for purposes of this
Agreement, shall mean a discharge because the Bank Board determines that the
Executive has: (A) willfully failed to perform his assigned duties under this
Agreement, other than any failure resulting from the Executive’s incapacity due
to physical or mental injury or illness; (B) committed an act involving moral
turpitude in the course of his employment with the Employer and its subsidiaries
or affiliates; (C) engaged in willful misconduct; (D) breached his fiduciary
duties for personal profit; (E) willfully violated, in any material respect, any
law, rule or regulation (other than traffic violations or similar offenses),
written agreement or final cease-and-desist order with respect to his
performance of services for the Bank, as determined by the Bank Board; or
(F) materially breached the terms of this Agreement and failed to cure such
material breach during a 15-day period following the date on which the Bank
Board gives written notice to the Executive of the material breach;


    (ii) the Executive’s voluntary resignation from employment (including
voluntary retirement) with the Bank for reasons other than Good Reason as
specified in Section 9(a)(i); or


    (iii) the death of the Executive while employed by the Bank, or the
termination of the Executive’s employment because of “Disability” as defined in
Section 10(c) below;


then in any of the foregoing events, the Employer shall have no further
obligations under this Agreement, other than (A) the payment to the Executive of
his earned but unpaid compensation as of the date of the termination of his
employment, (B) the payment to the Executive of the benefits to which he is
entitled under all applicable employee benefit plans and programs and
compensation plans and programs as of the date of termination of his employment,
and (C) the provision of such other benefits, if any, to which he is entitled as
a former employee under the Bank’s and/or the Company’s employee benefit plans
and programs and compensation plans and programs.

10

--------------------------------------------------------------------------------


        (b) For purposes of this Section 10, no act or failure to act, on the
part of the Executive, shall be considered “willful” unless it is done, or
omitted to be done, by the Executive in bad faith or without reasonable belief
that the Executive’s action or omission was in the best interests of the
Employer.  Any act, or failure to act, based upon authority given pursuant to a
resolution duly adopted by the Bank Board or based upon the written advice of
counsel for the Employer shall be conclusively presumed to be done, or omitted
to be done, by the Executive in good faith and in the best interests of the
Employer.  The cessation of employment of the Executive shall not be deemed to
be for “cause” within the meaning of Section 10(a)(i) unless and until there
shall have been delivered to the Executive a copy of a resolution duly adopted
by the affirmative vote of three-fourths of the members of the Bank Board at a
meeting of such Board called and held for such purpose (after reasonable notice
is provided to the Executive and the Executive is given an opportunity, together
with counsel, to be heard before such Board), finding that, in the good faith
opinion of such Board, the Executive is guilty of the conduct described in
Section 10(a)(i) above, and specifying the particulars thereof in detail.


        (c) “Disability” shall be deemed to have occurred if the Executive: (i)
is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, or (ii) is, by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Bank.


        (d) During any period in which the Executive is absent due to physical
or mental impairment, the Employer may, without breaching this Agreement,
appoint another person or persons to act as interim Executive Vice President
pending the Executive’s return to his duties on a full-time basis hereunder or
his termination as a result of such Disability.  Prior to the Executive’s
employment being terminated due to Disability under Section 10(e) hereof, the
Executive shall continue to receive his full Base Salary, bonuses and other
benefits to which he is entitled under this Agreement, including continued
participation in all employee benefit plans and programs.


        (e) The Employer may provide notice to the Executive in writing that it
intends to terminate the Executive’s employment under this Agreement, with the
termination date to be on or after the date that the Executive is deemed to have
a Disability.  At the time his employment hereunder is terminated due to
Disability, (i) the Executive shall not be entitled to any payments or benefits
pursuant to Sections 4 and 5 hereof for periods subsequent to such date of
termination, and (ii) the Executive shall become entitled to receive the
Disability payments that may be available under any applicable long-term
disability plan or other benefit plan.


SECTION 11.                                PAYMENTS UPON A CHANGE IN CONTROL.


        (a) The term “Change in Control” shall mean a change in the ownership of
the Company or the Bank, a change in the effective control of the Company or the
Bank or a change in the ownership of a substantial portion of the assets of the
Company or the Bank, in each case as provided under Section 409A of the Code and
the regulations thereunder.  In no event, however, shall a Change in Control be
deemed to have occurred as a result of any acquisition of securities or assets
of the Company, the Bank, or a subsidiary of either of them, by the Company, the
Bank, or any subsidiary of either of them, or by any employee benefit plan
maintained by any of them.

11

--------------------------------------------------------------------------------


        (b) If the Executive’s employment by the Employer shall be terminated
subsequent to a Change in Control and during the term of this Agreement by (i)
the Employer for other than Cause, Disability, Retirement or the Executive’s
death or (ii) the Executive for Good Reason as defined in Section 9(a)(i)
hereof, then the Employer shall pay to the Executive a severance benefit in a
lump sum payment, within five (5) days after the effective time of such
termination of employment, equal to the sum of (i) three times his Base Salary
as of the date of termination of his employment, (ii) three times the highest
level of cash incentive compensation earned by the Executive from the Employer
or any subsidiary thereof in any one of the three calendar years immediately
preceding the year in which the termination occurs and (iii) the amounts
specified in Sections 9(b)(i), (ii), (iv), (vi), (vii) and (viii)
(notwithstanding any contrary language contained therein with respect to payment
being over a longer time period) except in calculating the amount of such
benefits, to the extent applicable, the Severance Benefits Period will be for a
period of three years commencing on the date of the termination of the
Executive’s employment. In addition, for purposes of calculating the amount due
pursuant to clause (ii) above, bonuses earned under the Bank’s Performance Unit
Plan will not be included in calculating the highest level of cash incentive
compensation. In addition, the Employer shall provide the Executive with the
benefits provided for in Section 9(b)(iii) for the Severance Benefits Period, as
adjusted above to be a period of three years subsequent to termination of
employment, subject to compliance with the last proviso clause contained in such
subsection.  In the event that the Employer is unable to provide the benefits
set forth in said Section 9(b)(iii) due to the change in the Executive’s status
to that of a non-employee, the Employer shall include in the lump sum payment
due pursuant to the terms of this Section 11(b) the value of the benefits
required to be provided by said Section 9(b)(iii) for the Severance Benefits
Period as amended by this Section 11(b).  The severance and other benefits
payable pursuant to this Section 11(b) shall not be subject to reduction
pursuant to the provisions of Section 9(c).


SECTION 12.                                LIMITATION ON CHANGE IN CONTROL
PAYMENT.
 
        In the event that:


(i)
the aggregate payments or benefits to be made or afforded to the Executive
pursuant to this Agreement, together with other payments and benefits which the
Executive has a right to receive from the Employer, which are deemed to be
parachute payments as defined in Section 280G of the Code, or any successor
thereof (the “Termination Benefits”), would be deemed to include an “excess
parachute payment” under Section 280G of the Code; and



12

--------------------------------------------------------------------------------


(ii)
if such Termination Benefits were reduced to an amount (the “Non-Triggering
Amount”), the value of which is one dollar ($1.00) less than an amount equal to
three (3) times the Executive’s “base amount,” as determined in accordance with
said Section 280G and the Non-Triggering Amount less the product of the marginal
rate of any applicable state, local and federal income tax and the
Non-Triggering Amount would be greater than the aggregate value of the
Termination Benefits (without such reduction) minus (i) the amount of tax
required to be paid by the Executive thereon by Section 4999 of the Code and
further minus (ii) the product of the Termination Benefits and the marginal rate
of any applicable state, local and federal income tax,



then the Termination Benefits shall be reduced to the Non-Triggering Amount.  If
the Termination Benefits are required to be reduced, the cash severance shall be
reduced first, followed by a reduction in the fringe benefits to be provided in
kind.


SECTION 13.                                SOURCE OF PAYMENTS.


        All payments provided in this Agreement shall be timely paid in cash or
check from the general funds of the Bank.


SECTION 14.                                COVENANT NOT TO COMPETE.


        In the event the Executive’s employment with the Employer is terminated
for any reason prior to the expiration of the Employment Period (except as set
forth below), the Executive hereby covenants and agrees that for a period of two
years following the date of his termination of employment with the Employer (or,
if less, for the Severance Benefits Period), he shall not, without the written
consent of the Employer, become an officer, employee, consultant, director or
trustee of any savings bank, savings and loan association, savings and loan
holding company, bank or bank holding company, or any direct or indirect
subsidiary or affiliate of any such entity, that entails working within any
county in which the Company or the Bank maintains an office as of the date of
termination of the Executive’s employment. In addition, in the event of a breach
by the Executive of any of the provisions of this Section 14, the Employer may
avail itself of such remedies that may be available to it as a result of such
breach by the Executive, with such remedies to be cumulative and not mutually
exclusive. This section shall not be applicable if the Executive is terminated
upon or within one year subsequent to a Change in Control, provided that such
termination is for reasons other than Cause as defined in Section 10(a)(i)
hereof.


SECTION 15.                                CONFIDENTIALITY.


        Unless he obtains the prior written consent of the Employer, the
Executive shall at all times keep confidential and shall refrain from using for
the benefit of himself, or any person or entity other than the Employer or its
subsidiaries or affiliates, any material document or information obtained from
the Employer or its subsidiaries or affiliates, in the course of his employment
with any of them concerning their properties, operations or business (unless
such document or information is readily ascertainable from public or published
information or trade sources or has otherwise been made available to the public
through no fault of his own) until the same ceases to be material (or becomes so
ascertainable or available); provided, however, that nothing in this Section 15
shall prevent the Executive, with or without the Employer’s consent, from
participating in or disclosing documents or information in connection with any
judicial or administrative investigation, inquiry or proceeding or the Company’s
public reporting requirements to the extent that such participation or
disclosure is required under applicable law.

13

--------------------------------------------------------------------------------


SECTION 16.                                SOLICITATION.


        The Executive hereby covenants and agrees that, for a period of two
years following his termination of employment with the Employer for any reason,
he shall not, without the written consent of the Employer, either directly or
indirectly:


        (a) solicit, offer employment to, or take any other action intended, or
that a reasonable person acting in like circumstances would expect, to have the
effect of causing any officer or employee of the Employer or any of its
subsidiaries or affiliates to terminate his employment and accept employment or
become affiliated with, or provide services for compensation in any capacity
whatsoever to, any savings bank, savings and loan association, bank, bank
holding company, savings and loan holding company, or other institution engaged
in the business of accepting deposits, making loans or doing business within the
counties specified in Section 14;


        (b) provide any information, advice or recommendation with respect to
any such officer or employee to any savings bank, savings and loan association,
bank, bank holding company, savings and loan holding company, or other
institution engaged in the business of accepting deposits, making loans or doing
business within the counties specified in Section 14, that is intended, or that
a reasonable person acting in like circumstances would expect, to have the
effect of causing any officer or employee of the Employer or any of its
subsidiaries or affiliates to terminate his employment and accept employment or
become affiliated with, or provide services for compensation in any capacity
whatsoever to, any savings bank, savings and loan association, bank, bank
holding company, savings and loan holding company, or other institution engaged
in the business of accepting deposits, making loans or doing business within the
counties specified in Section 14; or


        (c) solicit, provide any information, advice or recommendation or take
any other action intended, or that a reasonable person acting in like
circumstances would expect, to have the effect of causing any customer of the
Company or the Bank to terminate an existing business or commercial relationship
with the Company or the Bank.


SECTION 17.                                NO EFFECT ON EMPLOYEE BENEFIT PLANS
OR PROGRAMS.


        The termination of the Executive’s employment during the Employment
Period or thereafter, whether by the Employer or by the Executive, shall have no
effect on the vested rights of the Executive under the Bank’s qualified or
non-qualified retirement, pension, savings, thrift, profit-sharing or stock
bonus plans, group life, health (including hospitalization, medical and major
medical), dental, accident and long term disability insurance plans, or other
employee benefit plans or programs, or compensation plans or programs in which
the Executive was a participant.

14

--------------------------------------------------------------------------------


SECTION 18.                                SUCCESSORS AND ASSIGNS.


        (a) This Agreement is personal to each of the parties hereto, and no
party may assign or delegate any of its rights or obligations hereunder without
first obtaining the written consent of the other parties; provided, however,
that the Employer will require any successor or assign (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Employer, by an
assumption agreement in form and substance  satisfactory to the Executive, to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Employer would be required to perform it if no such
succession or assignment had taken place.  Failure of the Employer to obtain
such an assumption agreement prior to the effectiveness of any such succession
or assignment shall be a breach of this Agreement and shall entitle the
Executive to compensation from the Employer in the same amount and on the same
terms as the compensation pursuant to Sections 9 or 11 hereof.  For purposes of
implementing the provisions of this Section 18(a), the date which any such
succession without an assumption agreement becomes effective shall be deemed the
date of termination of the Executive’s employment.


        (b) This Agreement and all rights of the Executive hereunder shall inure
to the benefit of and be enforceable by the Executive’s personal and legal
representatives, executors, administrators, successors, heirs, distributees,
devises and legatees.


SECTION 19.                                NOTICES.


        Any communication required or permitted to be given under this
Agreement, including any notice, direction, designation, consent, instruction,
objection or waiver, shall be in writing and shall be deemed to have been given
at such time as it is delivered personally, or five days after mailing if
mailed, postage prepaid, by registered or certified mail, return receipt
requested, addressed to such party at the address listed below or at such other
address as one such party may by written notice specify to the other party:


If to the Executive:


Donald T. Chaffee
At the address last appearing
on the personnel records of
the Employer

15

--------------------------------------------------------------------------------


If to the Employer:


NewAlliance Bank
195 Church Street
New Haven, CT  06510
(or the address of the Bank’s principal executive office, if different)
Attention: Chairman of the Board


with a copy, in the case of a notice to the Employer, to:


Elias, Matz, Tiernan & Herrick L.L.P.
734 15th Street, N.W.
Washington, D.C.  20005
Attention:  Raymond A. Tiernan, Esq.
Philip R. Bevan, Esq.


SECTION 20.                                INDEMNIFICATION FOR ATTORNEYS’ FEES.


        (a) The Employer shall indemnify, hold harmless and defend the Executive
against reasonable costs, including legal fees and expenses, incurred by him in
connection with or arising out of any action, suit or proceeding in which he may
be involved, as a result of his efforts, in good faith, to defend or enforce the
terms of this Agreement.  For purposes of this Agreement, any settlement
agreement which provides for payment of any amounts in settlement of the
Employer’s obligations hereunder shall be conclusive evidence of the Executive’s
entitlement to indemnification hereunder, and any such indemnification payments
shall be in addition to amounts payable pursuant to such settlement agreement,
unless such settlement agreement expressly provides otherwise.


        (b) The Employer’s obligation to make the payments provided for in this
Agreement and otherwise to perform its obligations hereunder shall not be
affected by any set-off, counterclaim, recoupment, defense or other claim, right
or action which the Employer may have against the Executive or others.  Unless
it is determined that a claim made by the Executive was either frivolous or made
in bad faith, the Employer agrees to pay as incurred (and in any event no later
than March 15 of the year immediately following the year in which incurred), to
the full extent permitted by law, all legal fees and expenses which the
Executive may reasonably incur as a result of or in connection with his
consultation with legal counsel or arising out of any action, suit, proceeding
or contest (regardless of the outcome thereof) by the Employer, the Executive or
others regarding the validity or enforceability of, or liability under, any
provision of this Agreement or any guarantee of performance thereof (including
as a result of any contest by the Executive about the amount of any payment
pursuant to this Agreement), plus in each case interest on any delayed payment
at the applicable federal rate provided for in Section 7872(f)(2)(A) of the
Code.  This Section 20(b) shall apply whether such consultation, action, suit,
proceeding or contest arises before, on, after or as a result of a Change in
Control.

16

--------------------------------------------------------------------------------


SECTION 21.                                SEVERABILITY.


        A determination that any provision of this Agreement is invalid or
unenforceable shall not affect the validity or enforceability of any other
provision hereof.


SECTION 22.                                WAIVER.


        Failure to insist upon strict compliance with any of the terms,
covenants or conditions hereof shall not be deemed a waiver of such term,
covenant or condition.  A waiver of any provision of this Agreement must be made
in writing, designated as a waiver, and signed by the party against whom its
enforcement is sought.  Any waiver or relinquishment of any right or power
hereunder at any one or more times shall not be deemed a waiver or
relinquishment of such right or power at any other time or times.


SECTION 23.                                COUNTERPARTS.


        This Agreement may be executed in two or more counterparts, each of
which shall be deemed an original, and all of which shall constitute one and the
same Agreement.


SECTION 24.                                GOVERNING LAW.


        This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of Connecticut applicable to contracts
entered into and to be performed entirely within the State of Connecticut,
except to the extent that federal law controls.


SECTION 25.                                HEADINGS AND CONSTRUCTION.


        The headings of sections in this Agreement are for convenience of
reference only and are not intended to qualify the meaning of any section.  Any
reference to a section number shall refer to a section of this Agreement, unless
otherwise stated.


SECTION 26.                                ENTIRE AGREEMENT; MODIFICATIONS.


        This instrument contains the entire agreement of the parties relating to
the subject matter hereof, and supersedes in its entirety any and all prior
agreements, understandings or representations relating to the subject matter
hereof, including that certain employment agreement dated as of April 1, 2004
between the Employer and the Executive and the amended and restated employment
agreement effective as of January 3, 2006 between the Employer and the
Executive.  No modifications of this Agreement shall be valid unless made in
writing and signed by the parties hereto; provided, however, that if the
Employer determines, after a review of the final regulations issued under
Section 409A of the Code and all applicable IRS guidance, that this Agreement
should be further amended to avoid triggering the tax and interest penalties
imposed by Section 409A of the Code, the Employer may amend this Agreement to
the extent necessary to avoid triggering the tax and interest penalties imposed
by Section 409A of the Code.

17

--------------------------------------------------------------------------------


SECTION 27.                                REQUIRED REGULATORY PROVISIONS.


        Notwithstanding anything herein contained to the contrary, any payments
to the Executive by the Employer, whether pursuant to this Agreement or
otherwise, are subject to and conditioned upon their compliance with Section
18(k) of the Federal Deposit Insurance Act, 12 U.S.C. Section 1828(k), and the
regulations promulgated thereunder in 12 C.F.R. Part 359.


SECTION 28.  DISPUTE RESOLUTION.


        (a)  In the event of any dispute, claim, question or disagreement
arising out of or relating to this Agreement or the breach hereof, the parties
hereto shall use their best efforts to settle such dispute, claim, question or
disagreement.  To this effect, they shall consult and negotiate with each other,
in good faith, and, recognizing their mutual interests, attempt to reach a just
and equitable solution satisfactory to both parties.


        (b)  If they do not reach such a solution within a period of thirty (30)
days, then the parties agree first to endeavor in good faith to amicably settle
their dispute by mediation under the Commercial Mediation Rules of the American
Arbitration Association (the “AAA”), before resorting to arbitration.


        (c)  Thereafter, any unresolved controversy or claim arising out of or
relating to this Agreement or the breach thereof, upon notice by any party to
the other, shall be submitted to and finally settled by arbitration in
accordance with the Commercial Arbitration Rules (the “Rules”) of the AAA in
effect at the time demand for arbitration is made by any such party.  The
parties shall mutually agree upon a single arbitrator within thirty (30) days of
such demand.  In the event that the parties are unable to so agree within such
thirty (30) day period, then within the following thirty (30) day period, one
arbitrator shall be named by each party.  A third arbitrator shall be named by
the two arbitrators so chosen within ten (10) days after the appointment of the
first two arbitrators.  In the event that the third arbitrator is not agreed
upon, he shall be named by the AAA.  Arbitration shall occur in New Haven,
Connecticut or such other location as may be mutually agreed to by the parties.


        (d)  The award made by all or a majority of the panel of arbitrators
shall be final and binding, and judgment may be entered based upon such award in
any court of law having competent jurisdiction.  The award is subject to
confirmation, modification, correction or vacation only as explicitly provided
in Title 9 of the United States Code.  The prevailing party shall be entitled to
receive any award of pre- and post-award interest as well as attorney’s fees
incurred in connection with the arbitration and any judicial proceedings related
thereto.  The parties acknowledge that this Agreement evidences a transaction
involving interstate commerce.  The United States Arbitration Act and the Rules
shall govern the interpretation, enforcement, and proceedings pursuant to this
Section.  Any provisional remedy which would be available from a court of law
shall be available from the arbitrators to the parties to this Agreement pending
arbitration.  Either party may make an application to the arbitrators seeking
injunctive relief to maintain the status quo, or may seek from a court of
competent jurisdiction any interim or provisional relief that may be necessary
to protect the rights and property of that party, until such times as the
arbitration award is rendered or the controversy otherwise resolved.

18

--------------------------------------------------------------------------------


        IN WITNESS WHEREOF, the Bank has caused this Agreement to be executed by
its duly authorized officers and the Executive has hereunto set his hand, all as
of the date of the restatement of this Agreement.


        THIS AGREEMENT CONTAINS A BINDING ARBITRATION PROVISION WHICH MAY BE
ENFORCED BY THE PARTIES.







 
______________________________________
 
Donald T. Chaffee, Executive
       
ATTEST:
NEWALLIANCE BANK
       
By:_____________________________
By:____________________________________
Name:__________________________
Name:_________________________________
Title:___________________________
Title:__________________________________
   
[Seal]
 





19


--------------------------------------------------------------------------------

































